Citation Nr: 0701844	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-01 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1981 through May 
1984, August 1997 through May 1998, and August 2001 through 
March 2002.  It appears that the veteran also had active 
service from approximately 1977 through 1979.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that the veteran initially had a claim for 
entitlement to service connection for a vaginal wall sling 
urethropexy with urinary incontinence (claimed as a bladder 
condition), associated with his appeal.  However, by a rating 
decision dated September 2004, the RO granted the veteran's 
claim for service connection.  Therefore this issue is no 
longer before the Board.  


FINDINGS OF FACT

The veteran has a current cervical spine condition, 
characterized by cervical degenerative disc disease, and 
foraminal stenosis, that is not related to service.


CONCLUSION OF LAW

Cervical degenerative disc disease, and foraminal stenosis 
was not incurred in, or related to any incidence of service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 
(2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate her claim for service connection, she was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the veteran concerning these elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of the final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, the Board notes that prior to the 
adverse determination dated December 2003, the veteran was 
not adequately informed the veteran of the evidence and 
information (1) necessary to substantiate the claim; (2) that 
VA would seek to provide; and (3) that the veteran was 
expected to provide.  However, in August 2005, the RO sent a 
letter that adequately informed the veteran of the evidence 
and information (1) necessary to substantiate the claim; (2) 
that VA would seek to provide; and (3) that the veteran was 
expected to provide.  The letter also essentially told the 
veteran to submit any information or evidence in his 
possession.  The RO additionally requested that the veteran 
identify any relevant records and/or additional supporting 
information or evidence, and submit authorizations to the RO 
so that the RO could obtain the records or other evidence on 
his behalf.  In light of the foregoing, the Board finds that 
the VA's duty to notify has been fully satisfied with respect 
to the claim.

The Board further notes that the veteran's service medical 
records, private medical records, and VA treatment records 
have been obtained.  The veteran was also provided with a VA 
examination of the cervical spine.  Additionally, the veteran 
was afforded a hearing before the undersigned veteran's law 
judge (VLJ) in November 2006.  The veteran has not identified 
any further evidence with respect to his claim, and the Board 
is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart 
action, or heart sounds, any urinary findings of cases, or 
any cough, in service will permit service connection of 
arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some 
later date.  For showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

History and Analysis

The veteran contends that her cervical spine condition (neck 
pain) is related to her military service.

The veteran's service medical records contain complaints of, 
and treatment for, cervical spine pain.  The veteran's report 
of medical history and her examination upon entrance into 
service, both dated August 1977, did not note any 
abnormalities of the neck.  A treatment report dated February 
1979, indicated complaints of right side cervical pain.  A 
note dated November 1979, indicated a probable pulled muscle 
in the neck.  A periodic physical examination, dated December 
1983, noted a normal neck.  In her report of medical history, 
dated April 1984, the veteran reported a pulled muscle in her 
neck, but an examination of the same date did not note any 
abnormalities of the neck.  Reports of medical history dated 
August 1987 and October 1996, and examinations dated August 
1987, May 1991 and October 1996, did not note any 
abnormalities or troubles with the neck.  

A Line of Duty accident report, dated November 1997, 
indicated that the veteran slipped and fell while on active 
duty.  In her statement, the veteran reported injuring her 
right arm, right eye, and both knees.  There is no mention of 
any injury to the neck.

An emergency room report, dated October 1999, noted that the 
veteran complained of chronic right neck pain and provided a 
diagnosis of cervical radiculopathy.  The veteran was 
discharged with instructions to apply a heating pad to her 
neck and return if the problem worsened. 

The veteran submitted an Injury Evaluation and Rating for 
Permanent Physical Impairment from North Myrtle Beach 
Chiropractic, dated May 2000.  The veteran reported pain and 
stiffness in the neck, and right shoulder and arm, initially 
occurring as the result of a slip and fall in November 1997.  
She reported repeated episodes of neck pain and stiffness 
that radiated to her right shoulder and arm since that time.  
Upon examination, the chiropractor noted a diagnosis of 
cervicobrachial syndrome and cervical radiculopathy.  
Examination revealed paravertebral muscle tenderness at C5-
C7, intersegmental joint dysfunction in the spine at C5-C7, a 
positive Jackson Comp., and a positive Max. Comp.  
Neurosensory evaluations revealed mild to moderate abnormal 
sensory perception throughout C6, C7, and C8 nerve 
distributions.  The chiropractor assigned a total whole 
person, permanent impairment rating of 12 percent.  The 
chiropractor also submitted a letter dated April 2002, 
stating that he provided treatment to the veteran for lumbar 
intervertebral disc syndrome and sciatic since March 2002.

The veteran submitted VA medical records dated April 2004 
through February 2005 and May 2005 through August 2005.  
During an August 2004 evaluation, the veteran reported a 
painful and stiff neck, for which she treated with ibuprofen 
and anagelsic cream.  X-rays of the cervical spine dated 
August 2004 indicated degenerative disc changes and 
osetophytic involvement, from C3 through C6, most pronounced 
at C4/5 and C5/6.  There was also straightening of the normal 
cervical lordosis.

The veteran also submitted an opinion from her chiropractor 
at Little River Chiropractic Office, dated January 2005.  The 
opinion stated that the veteran received treatment since 
September 2004, for pain and stiffness in the right side of 
her neck, due to a fall while serving in the military in 
November 1997.

The veteran was afforded VA examinations in October 2002 and 
April 2005, in conjunction with other service connection 
claims.  No complaints of neck pain were reported at these 
examinations.  

The veteran was afforded a VA examination of the cervical 
spine in February 2006.  The veteran reported continuous pain 
in her neck since 1978.  Examination revealed tenderness over 
the trapezius muscle and a 10-degree deviation to the left.  
All ranges of motion were reduced, and pain was observed with 
right and left lateral bending.  The examiner reviewed the 
claims file and noted that the veteran complained of neck 
pain in 1979, 1980, and 1984, but not again until October 
1999 when there was a diagnosis of cervical radiculopathy.  
The examiner also noted that the veteran did not report any 
problems at her two prior VA examinations in October 2002 or 
April 2005.  X-rays performed in conjunction with this 
examination revealed moderate to marked degenerative disc 
disease and foraminal stenosis.  Based on his review of the 
claims file and his examination, the examiner provided a 
diagnosis of cervical degenerative disc disease and foraminal 
stenosis, and trapezius strain.  The examiner opined that 
there was no indication that the veteran's current problem 
had its onset during her service.

The veteran was also afforded a hearing in February 2006.  
During the hearing, the veteran asserted that her condition 
initially occurred in service, while doing the heavy lifting 
required of her job in food supply.  The veteran also 
reported falling during the military in 1998, and stated that 
she hit her elbows and knees, as well as jarred her neck.  
She claimed that this fall caused her neck problem to be 
aggravated.  While the veteran is competent to testify to her 
symptoms, including the pain and stiffness she experienced, 
as a lay person, the veteran lacks the capacity to provide 
evidence that requires specialized knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  If the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

While the veteran has a current cervical spine condition, 
resulting in neck pain, and while there is evidence of 
complaints of neck pain during service, there is no competent 
medical evidence showing a nexus between the current 
disability and service.  The VA examiner, after conducting an 
examination and reviewing the entire claims file, concluded 
that the veteran's current condition did not have its onset 
during her military service.  Additionally, while the May 
2000 Injury Evaluation, the August 2004 VA treatment record, 
and the January 2005 chiropractor opinion all indicate that 
the veteran's injury began during her military service, this 
evidence is based on a history provided by the veteran.  
Evidence that is simply the information recorded by the 
medical examiner from the veteran, unenhanced by any 
additional medical comment by that examiner does not 
constitute "competent medical evidence." See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  There are no complaints 
of neck pain between 1984 and 1999, a period of 15 years.  
Furthermore, the Line of Duty report regarding the veteran's 
fall in November 1997, makes no mention of any complaints of 
neck pain, or any injury to the neck as a result of the fall.  
Finally, the veteran did not complain of any neck pain during 
her two previous VA examinations in October 2002 or April 
2005.

In sum, there is no competent medical evidence showing a 
chronic injury in service, nor is there evidence showing 
continuity of a chronic injury incurred in service.  As 
stated above, the record is silent as to any complaints of 
neck pain between 1984 and 1999, a period of nearly 15 years.  
The record is silent as to complaints of neck pain during the 
veteran's final period of service, from August 2001 through 
March 2002.  Further, the first post-service complaint of 
neck pain is documented in August 2004.  Finally, the VA 
examiner opined that the veteran's current cervical spine 
condition did not have its onset during service.  
Accordingly, service connection for a cervical spine 
condition is not warranted, as there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the appellant's claims that would give rise to a 
reasonable doubt in favor of the appellant, the benefit of 
the doubt rule is not applicable.  See 38 U.S.C.A. § 5170(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a cervical spine condition is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


